OPINION.
BOND, J.
(After stating the facts as above).— In the view we take of this case it will be unnecessary to rule upon the chief conteiitions of appellant’s counsel, to-wit: (1) That the acquisition by appellant of the property of the Gulf Company and ultimately of the property of the Belt Company, and the purchase by appellant of the stocks and bonds of the Port Arthur Company, were not a statutory consolidation under section 3077 of the present revision; (2) that the degrees of foreclosure and conveyance to appellant thereunder, or the participancy of the individual plaintiffs in the scheme of reorganization and the acceptance of new securities for old ones owned by them, are conclusive against the right to maintain the present action in their firm name. For neither of these contentions, nor any other urged for appellant, touch the question of the right of the plaintiffs to recover from defendant, under the positive terms of the reorganization contract and.plan, whereby the expenses of the reorganizing committee which were incurred in achieving the purpose for which it was formed and to carry out the plan which it had in charge, were to be borne and assumed by the new company, the defendant.
As to their right to recover on this theory the plaintiffs petition set forth in its first count the follow ing allegations:
*421“Prom time to time between the--day of April, 1899, and the-day of March, 1900', the plaintiffs at the special instance and request of the Kansas City, Pittsburg & Gulf Railroad Company, and at the special instance and request, and with the knowledge and consent of the said New York and Philadelphia committees, rendered and performed valuable professional services as attorneys at law in and about the matter of carrying out and consummating the said consolidation of the said properties and the said reorganization of the said securities, which services were of the reasonable value of ten thousand dollars or more.”
These allegations show that, among other grounds, plaintiffs sought a recovery in this case, not upon the theory of a fraudulent acquisition of the property of their debtors by defendant, but upon the allegations that the services rendered by them were within the direct contractual obligations undertaken by defendant when it obtained the ownership and control of the property through the efforts of the reorganizing committee ánd in accordance with its plan, to pay for all services rendered to that committee or expenses incurred by it in carrying out the plan for acquiring the property.
The oral testimony of the two plaintiffs and the letters received by them from their attorney, tended to prove that the judgments sued on were based upon professional work and expenses rendered and incurred by them in aiding the object of the reorganization committee and in furtherance of its-plan for the unification of the property and corporate control of the several railroads.
.The trial court gave credence to that testimony and grounded its judgment thereon. If that testimony was true, it brought the plaintiffs within contractual relations with defendant (in-view of the agreement by defendant to assume and pay the debts and expenses incurred by the committee of reorganization) and entitled plaintiffs to the judgment rendered in this case. *422It is wholly immaterial whether plaintiffs could have recovered upon that feature of the plan of the reorganizing committee, which appropriated $475,000| for the payment of the floating indebtedness of the companies to be absorbed. For whether that was such a contract for their benefit, as plaintiffs could legally invoke, need not be decided. It is sufficient to authorize the affirmance of the judgment below, that it should appear, as the record shows, that the amounts recovered were reasonable and fell within the scope of the allegations of the petition and were supported by substantial evidence. The character of the services rendered and the reasonableness of the compensation, were before this court on former appeals. [Trimble v. Railroad, 180 Mo. 574; Trimble v. Railroad, 199 Mo. 44; Trimble v. Railroad, 201 Mo. 372.]
The learned trial court correctly conceived the vital question of law in this case. There was material evidence supporting his finding of fact and the judgment is affirmed.
All concur.